Citation Nr: 1812468	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-45 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right knee disorder.  

2.  Whether new and material evidence has been received to reopen service connection for a right ankle disorder. 

3.  Whether new and material evidence has been received to reopen service connection for asthma. 

4.  Entitlement to service connection for a left wrist disorder.  


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1982 to June 1986, and from July 1991 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the RO in Nashville, Tennessee, which denied reopening service connection for a right knee disorder, a right ankle disorder, and asthma, and denied service connection for a left wrist disorder.  This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  A May 2004 rating decision, in pertinent part, denied reopening service connection for a right knee disorder, finding that the evidence submitted still did not show that a preexisting right knee disorder was worsened as a result of service.

2.  The evidence received since the May 2004 rating decision does not relate to an unestablished fact of superimposed injury during service that is necessary to substantiate the claim for service connection for a right knee disorder.

3.  A May 2004 rating decision, in pertinent part, denied service connection for a right ankle disorder on the basis that there is no current right ankle disability and no service-connected primary (service-connected) right knee disability upon which secondary service connection for a right ankle disorder may be granted.  The Veteran did not file a timely notice of disagreement (NOD) following the May 2004 decision, and no new and material evidence was received during the one year appeal period following the decision.

4.  The evidence received since the May 2004 rating decision does not relate to an unestablished fact of a current right ankle disability and a primary (service-connected) right knee disability upon which secondary service connection for a right ankle disorder may be granted.  

5.  A May 2004 rating decision, in pertinent part, denied service connection for asthma on the basis that the disorder was not incurred in or caused by military service.  The Veteran did not file a timely NOD following the May 2004 decision, and no new and material evidence was received during the one year appeal period following the decision.

6.  The evidence received since the May 2004 rating decision does not relate to an unestablished fact of a causal relationship between the currently diagnosed asthma and service.  

7.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current left wrist disability.  


CONCLUSIONS OF LAW

1.  The May 2004 rating decision denying reopening of service connection for a right knee disorder became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the May 2004 rating decision is not new and material to reopen service connection for a right knee disorder.  38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156 (2017).


3.  The May 2004 rating decision denying service connection for a right ankle disorder became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 
20.1103 (2017).

4.  Evidence received since the May 2004 rating decision is not new and material to reopen service connection for a right knee ankle disorder.  38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156 (2017).

5.  The May 2004 rating decision denying service connection for asthma became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

6.  Evidence received since the May 2004 rating decision is not new and material to reopen service connection for asthma.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156 (2017).

7.  The criteria for service connection for a left wrist disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

The Veteran's claim was filed as a Fully Developed Claim (FDC) pursuant to the Secretary of VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting, if not eliminating, the need for further development by VA.  As part of the FDC process, a veteran is to submit all evidence relevant and pertinent to the claim.  However, under certain circumstances, additional development may still be required prior to adjudication of the claim.  This additional development may include obtaining additional records and/or providing a VA medical examination to the appellant.  See May 2015 VA Form 21-526EZ.  

In this case, the Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.

VA also satisfied its duty to assist the Veteran in the development of the claim.  As part of participation in the expedited claims processing afforded to veterans who 
elect the FDC process, the Veteran agreed to submit all private treatment records relevant to the claim simultaneously with that claim and to adequately identify 
and authorize VA to obtain relevant medical records from a Federal facility. Specifically, the information and evidence that have been associated with the claims file includes additional VA treatment records and a March 2016 VA examination report.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing the claimed left wrist disorder; however, the Board finds that a VA examination is not necessary in order to decide the matter because there is already competent lay and medical evidence to decide the claim. The lay and medical evidence establishes no current disability or persistent or recurring symptoms of a left wrist disorder.  

In this case, because the weight of the evidence, which include numerous VA treatment records, demonstrates that the Veteran does not have a current left wrist disability, there is no duty to provide a VA medical examination; thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a left wrist disorder.  See 38 U.S.C. 
§ 5103A(a)(2) (2012) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Whether to Reopen Service Connection for a Right Knee Disorder, 
a Right Ankle Disorder, and Asthma 

Generally, when a claim is disallowed, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C. § 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).
Right Knee Disorder 

A May 2004 rating decision denied reopening service connection for a right knee disorder on the basis that the additional evidence did not tend to show that a right knee disorder existed prior to service and there was no evidence that the condition worsened as a result of service.  The pertinent evidence of record at the time of the May 2004 rating decision includes service treatment records, service personnel records, and the Veteran's lay statements.  The Veteran did not file a timely NOD following the May 2004 rating decision, and no new and material evidence was received during the one year appeal period following the decision; therefore, the decision became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record received since the May 2004 rating decision and finds that it does not qualify as new and material evidence to warrant reopening service connection for a right knee disorder.  While in a May 2015 claim the Veteran again requested service connection for a right knee disorder, and, in an October 2015 notice of disagreement, generally disputed the denial of reopening of service connection for a right knee disorder, he has not submitted any additional evidence tending to establish that the claimed right knee disorder either did not preexist entrance into service or that any preexisting right knee disorder was subjected to a superimposed injury during service and worsened beyond a natural progression during active service (the basis the October 1992 and May 2004 rating decisions).  

A March 2016 VA examination report reflects recently diagnosed right knee arthritis.  The Board finds that while this evidence is new, it is not material to the claim.  As discussed above, the claim to reopen was previously denied May 2004 because a right knee disorder pre-existed service and the evidence did not show that the preexisting right knee disorder was subjected to a superimposed injury during service, that is, the evidence did not show that the preexisting right knee disorder was aggravated by service, that is, worsened "in" or "during" service.  

The ameliorative surgery conducted during service to repair the preexisting right knee disorder by definition is not a disability or injury, and cannot constitute worsening of (aggravation by) the disability during service.  By regulation, 
38 C.F.R. § 3.306 specifically provides that "[t]he usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service."

In this case, there is no evidence of residuals beyond the usual effects of surgical treatment.  For these reasons, the additional evidence is not material to reopen service connection.  See 38 C.F.R. § 3.306 (2017).

The Board also finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  As a result, the newly received evidence since the 2004 prior final decision does not raise a reasonable possibility of substantiating a claim for service connection for a right knee disorder.  Accordingly, the evidence received since the most recent final denial of the issue for service connection for a right knee disorder in May 2004 is not new and material, and reopening the claim for service connection is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Right Ankle Disorder 

A May 2004 rating decision, in pertinent part, denied service connection for a right ankle disorder on the basis that there is no current right ankle disorder and no service-connected primary right knee disorder upon which secondary service connection for a right ankle disorder may be granted.  The Veteran did not file a timely NOD following the May 2004 rating decision, and no new and material evidence was received during the one year appeal period following the decision; therefore, the decision became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.


The Board has reviewed the evidence of record received since May 2004 rating decision and finds that it does not qualify as new and material evidence to warrant reopening service connection for a right ankle disorder.  VA treatment records and the March 2016 VA examination report do not reflect a current right ankle disorder.  In addition, while the March 2016 VA examination report is new, it does not address the grounds of the prior denial (no current disability of the right ankle and no primary right knee disorder upon which secondary service connection for a right ankle disorder may be granted).  As such, the additional evidence does not raise a reasonable possibility of substantiating the claim for service connection for the claimed right ankle disorder as secondary to a right knee disorder.  For these reasons, the Board finds that the additional evidence received since the May 2004 rating decision is not new and material evidence; therefore, service connection for a right ankle disorder cannot be reopened.  See 38 C.F.R. § 3.156(a).

Asthma 

The May 2004 rating decision of the RO also denied service connection for asthma, effectively finding the disability was not incurred in or caused by military service.  The Veteran did not submit a timely notice of disagreement to the May 2004 rating decision, and no new and material evidence was received during the one year appeal period; thus May 2004 rating decision denying service connection for asthma became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.§ 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  

Evidence received since the issuance of the May 2004 rating decision includes various VA treatment records reflecting treatment for asthma and the October 2015 notice of disagreement disputing the the denial of the claim to reopen service connection for asthma.  Evidence of a causal relationship between the currently 

diagnosed asthma and service was previously of record and considered at the time of the prior denial.  The material question is whether the respiratory disorder is related to service; there is no new evidence suggesting that nexus.  For this reason, new and material evidence has not been received with respect to asthma.  

Other than the evidence discussed above, the evidence associated with the claims file subsequent to the May 2004 rating decision does not include any additional evidence relevant to a respiratory disorder and service, including no medical opinion relating the asthma to service.  Under these circumstances, the Board finds that new and material evidence to reopen service connection for asthma has not been received.  As such, the RO's May 2004 rating decision remains final, and the appeal to reopen must be denied.  As the evidence has not fulfilled the threshold burden of being new and material evidence to reopen the finally disallowed issue, the benefit-of-the-doubt doctrine is not applicable.  See Annoni at 467.  

Service Connection for Left Wrist Disorder

In this case, the Veteran has claimed service connection for a left wrist disorder.  As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has a current left wrist disorder; therefore, it can be a "chronic disease" under 38 C.F.R. § 3.309(a) (2017) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 
38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 
38 C.F.R. § 3.307 (2017) do not apply.  

The Veteran at least implicitly contends that a left wrist disorder is related to service; however, the Veteran has not identified a specific injury, disease, or event of the left wrist during service.  See May 2015 claim, October 2015 notice of disagreement, September 2016 VA Form 9. 


After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against the finding that the Veteran has a left wrist disability.  The competent evidence of record does not demonstrate a current diagnosis of left wrist or hand disorder, that the Veteran is receiving any treatment for left wrist disorder, or that the Veteran has persistent or recurrent symptoms of a left wrist disorder. 

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the evidence shows no left wrist disorder at any time during the current claim, including immediately prior to the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing that a recent diagnosis of disability prior to a veteran filing a claim is relevant evidence on the question of current disability). 


For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left wrist disorder, and the claim must be denied.  Because the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has not been received, the appeal to reopen service connection for a right knee disorder is denied. 

As new and material evidence has not been received, the appeal to reopen service connection for a right ankle disorder is denied. 

As new and material evidence has not been received, the appeal to reopen service connection for asthma is denied. 

Service connection for a left wrist disorder is denied.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


